         Case 1:18-cv-00977-BAH Document 36 Filed 05/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                          )
CYNTHIA WARMBIER, et al.,                 )
                                          )
                 Plaintiffs,              )
                                          )                 Case No. 1:18-cv-977 (BAH)
            v.                            )
                                          )
DEMOCRATIC PEOPLE’S REPUBLIC              )
OF KOREA,                                 )
                                          )
                 Defendant.               )
__________________________________________)

                   UNOPPOSED MOTION FOR PROTECTIVE ORDER

       Plaintiffs Cynthia Warmbier and Frederick Warmbier hereby move for entry of a

protective order authorizing the disclosure of certain information responsive to subpoenas issued

by Plaintiffs in the above-captioned matter to non-party respondent banks, including Wells Fargo

Bank, N.A., JPMorgan Chase Bank, N.A. and the Bank of New York Mellon (collectively, the

“Banks”). The undersigned counsel has conferred with counsels for the Banks, who stated that

the Banks consent to the relief requested in this motion.

                                       INTRODUCTION

       Plaintiffs hold a judgment issued by this Court against Defendant in this matter. See

Order, Dec. 24, 2018, ECF No. 24; Exhibit B (“Order”), attached hereto. In February 2020,

Plaintiffs issued third-party subpoenas to the Banks seeking certain information from the Banks

regarding the Defendant, including, “a list of all accounts holding” blocked funds belonging to

the Defendant, “together with each account number, name and address of each account holder,

and exact amount in each account that was blocked.” See Exhibit A (“Plaintiffs’ subpoenas”),

attached hereto. The subpoenas also sought the reason why such funds were blocked pursuant to
           Case 1:18-cv-00977-BAH Document 36 Filed 05/08/20 Page 2 of 3



North Korea Sanctions Regulation, 31 C.F.R. part 510 and the Weapons of Mass Destruction

Proliferators Sanctions Regulations with a nexus to North Korea, 31 C.F.R. part 544. Id. Lastly,

the Plaintiffs sought information about accounts held by or related to accounts held by the

Democratic People’s Republic of Korea and/or an agency or instrumentality thereof. Id.

         The Banks have agreed to provide Plaintiffs with certain information responsive to

Plaintiffs’ subpoenas and have no objection to the use of that information in judgment collection

efforts in relation to this case, subject to a protective order from this Court. Without a protective

order, the release of this information might reveal the confidential information of the Banks’

customers. Thus, while Plaintiffs do not waive any right, privilege, or immunity to which they

may be entitled, they respectfully request that the Court authorize the disclosure of information

responsive to Plaintiffs’ subpoenas via the attached proposed protective order.1 See Exhibit C.

                                                 ARGUMENT

              THE PROPOSED PROTECTIVE ORDER SHOULD BE ENTERED

         Protective orders regarding the confidentiality of discovery materials are governed by

Federal Rules of Civil Procedure Rule 26(c), which states that the Court “may, for good cause,

issue an order to protect a party of person from annoyance, embarrassment, oppression, or undue

burden or expense . . .” Section 26(c)(G) allows the Court to issue a protective order “requiring

that a trade secret or other confidential research, development, or commercial information not be

revealed or be revealed only in a specified way.”

         Pursuant to Fed. R. Civ. P. 26(c), Plaintiffs and all affected nonparties agree to the

Proposed Protective Order to govern the confidentiality designation of discovery materials. The


1
 As noted in the proposed protective order, the Court’s entry of that order will resolve only the question of whether
disclosure is authorized. It does not constitute a determination as to any other privilege or immunity Plaintiffs or
any other entity may have as to any information potentially responsive to Plaintiffs’ subpoena or any other objection
Plaintiffs or any other entity may have to Plaintiffs’ subpoenas.
         Case 1:18-cv-00977-BAH Document 36 Filed 05/08/20 Page 3 of 3



Proposed Protective Order should be entered because certain information that the Banks have

agreed to provide to the Plaintiffs may include confidential customer information such as

transactions history and account information. See In re ULLICO Inc., Litigation, 237 F.R.D.

314, 317 (D.D.C. 2006) (discussing stipulated protective order regarding “confidential”

documents); Edwards v. Gordon & Co., 94 F.R.D. 584, 586-87 (D.D.C. 1982) (approving

protective order’s restriction on confidential information concerning “account records of option

and securities customers” of a bank). Because Plaintiffs’ subpoena request for records may

pertain to the confidential information of the Banks’ customers, the Court should grant the

Proposed Protective Order based on good cause.

                                         CONCLUSION

       For the reasons set forth herein, Plaintiffs request that this Court enter the attached

Proposed Protective Order authorizing the Banks to disclose certain information in response to

Plaintiffs’ subpoenas.

Dated: May 8, 2020

                                              Respectfully submitted,

                                              By:    /s/ Justin M. Sher
                                                       Justin M. Sher



                                              90 Broad Street, 23rd Floor
                                              New York, NY 10004
                                              (212) 202-2638

                                              Attorneys for Plaintiffs
Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 1 of 13




            EXHIBIT A
                     Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 2 of 13
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                             DistrictDistrict
                                                        __________    of Columbia
                                                                              of __________             □
                    Cynthia Warmbier, et al.
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 18-977 (BAH)
          Democratic People's Republic of Korea
                                                                               )
                                                                               )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                   Wells Fargo Bank, National Association
 To:                                401 S. Tryon Street, 26th Floor, MAC D1050-262, Charlotte, NC 28202

                                                        (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
         Please see Exhibit A, which is attached and incorporated by reference as though fully set forth herein.
 material:



  Place: Sher Tremonte LLP                                                               Date and Time:
          c/o A. William Roberts, Jr. & Associates
          6135 Park South Drive, Suite 510, Charlotte, NC, 28217                                              02/03/2020 9:00 am

      ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        01/10/2020

                                   CLERK OF COURT
                                                                                             OR
                                                                                                                        /s/ Justin Sher
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
Cynthia Warmbier and Frederick Warmbier                                  , who issues or requests this subpoena, are:
Justin Sher, Sher Tremonte LLP, 90 Broad Street, Fl. 23, NY, NY 10024, 212-202-2651, jsher@shertremonte.com

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 3 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 18-977 (BAH)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 4 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 5 of 13



                                        EXHIBIT A

1.   In connection with the $2,940,000.00 blocked under the North Korea Sanctions
     Regulations, 31 C.F.R. part 510 and the $70,000.00 blocked under the Weapons of Mass
     Destruction Proliferators Sanctions Regulations with a nexus to North Korea, 31 C.F.R.
     part 544, in the aggregate sum of $3,010,000.00 (the “Blocked Funds”), please provide a
     list of all accounts holding such Blocked Funds, together with each account number, name
     and address of each account holder, and exact amount in each account that was blocked.

2.   For each dollar amount of the Blocked Funds, please state the reason why such funds are
     blocked pursuant to the North Korea Sanctions Regulations, 31 C.F.R. part 510 and the
     Weapons of Mass Destruction Proliferators Sanctions Regulations with a nexus to North
     Korea, 31 C.F.R. part 544, including a reference to the specific provision(s) of the statute,
     as applicable. Please provide a brief summary of all information upon which such
     determination was made.

3.   a.      For each account identified in response to Question 1 above where the account
     holder(s) are the Democratic People’s Republic of Korea and/or an agency or
     instrumentality thereof, state whether you have any information that any other person or
     entity has an interest in any of the Blocked Funds contained in such account and provide a
     brief summary of the information upon which that determination was based.

     b.      For each account identified in response to Question 1 where the account holder(s)
     are not the Democratic People’s Republic of Korea and/or an agency or instrumentality
     thereof, state whether you have any information that the Democratic People’s Republic of
     Korea, or any agency or instrumentality thereof, has an interest in any of the Blocked Funds
     contained in such account and provide a brief summary of the information upon which that
     determination was based.
                    Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 6 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Pennit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                                District of Columbia

                   Cynthia Warmbier, et al.
                               Plaintiff                                       )
                                  v.                                          )        Civil Action No. 18-977 (BAH)
           Democratic People's Republic of Korea                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To-                                                 JPMorgan Chase Bank, National Association
                                                         270 Park Avenue, NY, NY 1 001 7
                                                       ( Name of person to whom this subpoena is directed )

       &Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Please see Exhibit A, which is attached and incorporated by reference as though fully set forth herein.



 Place: SherTremonte LLP                                                                Date and Time:
        90 Broad Street, 23rd Floor                                                                          02/03/2020 9:00 am
        NY, NY 10004

     □ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/10/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                       Is/ Justin Sher
                                           Signature of Clerk or Deputy Clerk                                         Attorney 's signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
Cynthia Warmbier and Frederick Warmbier                                 , who issues or requests this subpoena, are:

Justin Sher, SherTremonte LLP, 90 Broad Street, FI. 23, NY, NY 10024, 212-202-2651, jsher@shertremonte.com
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 7 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action No. 18-977 (BAH)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            □ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           On (date)                                   ; or

            □ I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .



My fees are $                                     for travel and $                              for services, for a total of $                0.00



            I declare under penalty of perjury that this information is true.


Date:    _                                                    _
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 8 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
                                                       —
                                             —
enforce this duty and impose an appropriate sanction which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
                                                                    —
sampling any or all of the materials or to inspecting the premises or to
producing electronically stored information in the form or forms requested.
                                                                                     (A) Information Withheld. A person withholding subpoenaed information
                                                                                   under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
                                                                                                                                            —
                                                                                   The court for the district where compliance is required and also, after a
                                                                                                                              —
                                                                                   motion is transferred, the issuing court may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 9 of 13



                                         EXHIBIT A

1.   In connection with the $17,570,000.00 blocked under the North Korea Sanctions
     Regulations, 3 1 C.F.R. part 510 (the “Blocked Funds”), please provide a list of all accounts
     holding such Blocked Funds, together with each account number, name and address of
     each account holder, and exact amount in each account that was blocked.

2.   For each dollar amount of the Blocked Funds, please state the reason why such funds are
     blocked pursuant to the North Korea Sanctions Regulations, 31 C.F.R. part 510, including
     a reference to the specific provision(s) of the statute, as applicable. Please provide a brief
     summary of all information upon which such determination was made.

3.   a.      For each account identified in response to Question 1 above where the account
     holder(s) are the Democratic People’s Republic of Korea and/or an agency or
     instrumentality thereof, state whether you have any information that any other person or
     entity has an interest in any of the Blocked Funds contained in such account and provide a
     brief summary of the information upon which that determination was based.

     b.      For each account identified in response to Question 1 where the account holder(s)
     are not the Democratic People’s Republic of Korea and/or an agency or instrumentality
     thereof, state whether you have any information that the Democratic People’s Republic of
     Korea, or any agency or instrumentality thereof, has an interest in any of the Blocked Funds
     contained in such account and provide a brief summary of the information upon which that
     determination was based.
                   Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 10 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Pennit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                                District of Columbia

                   Cynthia Warmbier, et al.
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 18-977 (BAH)
           Democratic People's Republic of Korea                              )
                                                                              )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To-                                                         The Bank of New York Mellon
                                                           One Wall St., New York, NY 1 0286
                                                       ( Name of person to whom this subpoena is directed )

       &Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Please see Exhibit A, which is attached and incorporated by reference as though fully set forth herein.



 Place: Sher Tremonte LLP                                                               Date and Time:
        90 Broad Street, 23rd Floor                                                                          02/03/2020 9:00 am
        NY, NY 10004

     □ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/10/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                       Isl Justin Sher
                                           Signature of Clerk or Deputy Clerk                                         Attorney 's signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
Cynthia Warmbier and Frederick Warmbier                                 , who issues or requests this subpoena, are:

Justin Sher, Sher Tremonte LLP, 90 Broad Street, FI. 23, NY, NY 10024, 212-202-2651, jsher@shertremonte.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 11 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action No. 18-977 (BAH)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            □ I served the subpoena by delivering a copy to the named person as follows:

                                                                                           On (date)                                   ; or

            □ I returned the subpoena unexecuted because:

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .



My fees are $                                     for travel and $                              for services, for a total of $                0.00



            I declare under penalty of perjury that this information is true.


Date:    _                                                    _
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 12 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
                                                       —
                                             —
enforce this duty and impose an appropriate sanction which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
                                                                    —
sampling any or all of the materials or to inspecting the premises or to
producing electronically stored information in the form or forms requested.
                                                                                     (A) Information Withheld. A person withholding subpoenaed information
                                                                                   under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
                                                                                                                                            —
                                                                                   The court for the district where compliance is required and also, after a
                                                                                                                              —
                                                                                   motion is transferred, the issuing court may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:18-cv-00977-BAH Document 36-1 Filed 05/08/20 Page 13 of 13



                                        EXHIBIT A

1.   In connection with the $3,150,000.00 blocked under the North Korea Sanctions
     Regulations, 31 C.F.R. part 510 and the $60,000.00 blocked under the Weapons of Mass
     Destruction Proliferators Sanctions Regulations with a nexus to North Korea, 31 C.F.R.
     part 544, in the aggregate sum of $3,210,000.00 (the “Blocked Funds”), please provide a
     list of all accounts holding such Blocked Funds, together with each account number, name
     and address of each account holder, and exact amount in each account that was blocked.

2.   For each dollar amount of the Blocked Funds, please state the reason why such funds are
     blocked pursuant to the North Korea Sanctions Regulations, 31 C.F.R. part 510 and the
     Weapons of Mass Destruction Proliferators Sanctions Regulations with a nexus to North
     Korea, 31 C.F.R. part 544, including a reference to the specific provision(s) of the statute,
     as applicable. Please provide a brief summary of all information upon which such
     determination was made.

3.   a.      For each account identified in response to Question 1 above where the account
     holder(s) are the Democratic People’s Republic of Korea and/or an agency or
     instrumentality thereof, state whether you have any information that any other person or
     entity has an interest in any of the Blocked Funds contained in such account and provide a
     brief summary of the information upon which that determination was based.

     b.      For each account identified in response to Question 1 where the account holder(s)
     are not the Democratic People’s Republic of Korea and/or an agency or instrumentality
     thereof, state whether you have any information that the Democratic People’s Republic of
     Korea, or any agency or instrumentality thereof, has an interest in any of the Blocked Funds
     contained in such account and provide a brief summary of the information upon which that
     determination was based.
Case 1:18-cv-00977-BAH Document 36-2 Filed 05/08/20 Page 1 of 3




            EXHIBIT B
           Case
            Case1:18-cv-00977-BAH
                 1:18-cv-00977-BAH Document
                                    Document36-2
                                             24 Filed
                                                 Filed12/24/18
                                                       05/08/20 Page
                                                                 Page12ofof23




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 CYNTHIA WARMBIER, et al.,

                         Plaintiffs,
                                                            Civil Action No. 18-977 (BAH)
                         v.
                                                            Chief Judge Beryl A. Howell
 DEMOCRATIC PEOPLE’S REPUBLIC OF
 KOREA,

                         Defendant.




                                              ORDER

          Upon consideration of the plaintiffs’ Motion for Default Judgment and, If Necessary,

Motion for Evidentiary Hearing, ECF No. 16, the related legal memorandum in support thereof,

the exhibits and declarations attached thereto, the evidentiary hearing conducted on December

19, 2018, and the entire record herein, for the reasons stated in the accompanying Memorandum

Opinion issued contemporaneously with this Order, the Court finds that the plaintiffs have

established their “claim[s] or right to relief by evidence satisfactory to the court,” 28 U.S.C. §

1608(e), and it is hereby

          ORDERED that the plaintiffs’ Motion for Default Judgment is GRANTED; and it is

further

          ORDERED that the defendant Democratic People’s Republic of Korea (“North Korea”)

shall be liable for damages in the amount of $501,134,683.80, which shall be allocated in the

following manner:




                                                  1
         Case
          Case1:18-cv-00977-BAH
               1:18-cv-00977-BAH Document
                                  Document36-2
                                           24 Filed
                                               Filed12/24/18
                                                     05/08/20 Page
                                                               Page23ofof23



   The estate of Otto Warmbier is entitled to the sum of $21,134,683.80 in compensatory

    damages and $150,000,000.00 in punitive damages; and

   Otto Warmbier’s parents Frederick Warmbier and Cynthia Warmbier are each entitled to the

    sum of $15,000,000 in compensatory damages and $150,000,000 in punitive damages; and it

    is further

        ORDERED that the plaintiffs shall, at their own cost and consistent with the

requirements of 28 U.S.C. § 1608(e), send a copy of this Order to the defendant North Korea;

and it is further

        ORDERED that the Clerk of the Court close this case.

        SO ORDERED

        Date: December 24, 2018

        This is a final and appealable Order.

                                                    __________________________
                                                    BERYL A. HOWELL
                                                    Chief Judge




                                                2
Case 1:18-cv-00977-BAH Document 36-3 Filed 05/08/20 Page 1 of 7




            EXHIBIT C
           Case 1:18-cv-00977-BAH Document 36-3 Filed 05/08/20 Page 2 of 7



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                          )
CYNTHIA WARMBIER, et al.,                 )
                                          )
                 Plaintiffs,              )
                                          )                   Case No. 1:18-cv-977 (BAH))
            v.                            )
                                          )
DEMOCRATIC PEOPLE’S REPUBLIC              )
OF KOREA,                                 )
                                          )
                 Defendant.               )
__________________________________________)


                                       PROTECTIVE ORDER

        Based upon the Court’s consideration of this matter, including Rule 45 third-party

subpoenas (“Subpoenas”) issued by Plaintiffs to various non-party banks, including Wells Fargo

Bank, N.A. (“Wells Fargo”), JPMorgan Chase Bank, N.A. (“JPMorgan”) and The Bank of New

York Mellon (“BNY Mellon”) (collectively, the “Banks”), and Plaintiffs’ unopposed motion

concerning the Subpoenas, it is hereby ordered that Plaintiffs’ motion for a protective order is

granted. It is further ordered that:

        1.      The Banks are authorized, pursuant to the terms set forth herein, to disclose

confidential information responsive to Plaintiffs’ Subpoenas.

        2.      All information produced in response to the Subpoenas is to be deemed

confidential (“Confidential Information”) unless Plaintiffs are otherwise advised by the Banks in

writing.

        3.      Confidential Information may be used only for the purpose of attempting to

collect upon the judgment entered in this litigation (“the Warmbier Litigation”), pursuant to

procedures authorized by law, and for no other purpose.
        Case 1:18-cv-00977-BAH Document 36-3 Filed 05/08/20 Page 3 of 7




       4.      No person shall be permitted to have access to Confidential Information, nor shall

any person be informed of the substance of the Confidential Information by any person permitted

to have access thereto, except as provided in this Order, as otherwise agreed upon by Plaintiffs

and the Banks, or by order of the Court.

       5.      Confidential Information shall not be disclosed or distributed to any person or

entity other than the following:

               a.      the attorneys for parties to the Warmbier Litigation (including their

                       paralegal, clerical or other assistants) or in any proceedings incident to

                       Plaintiffs’ efforts to collect on the judgment entered therein who have a

                       legitimate need for Confidential Information in connection with those

                       proceedings;

               b.      the courts and their support personnel in the Warmbier Litigation and in

                       any proceedings incident to efforts to collect on the judgment entered

                       therein;

               c.      persons and entities and their counsel served with writs of attachment or

                       other legal process incident to efforts to collect on the judgment entered in

                       the Warmbier Litigation or those holding assets identified in the

                       Confidential Information;

               d.      local or federal law enforcement personnel involved in any legal

                       proceedings incident to efforts to collect on the judgment entered in the

                       Warmbier Litigation;




                                                 2
         Case 1:18-cv-00977-BAH Document 36-3 Filed 05/08/20 Page 4 of 7




               e.      any other person to whom disclosure is required in order to pursue

                       proceedings incident to efforts to collect on the judgment entered in the

                       Warmbier Litigation, pursuant to procedures authorized by law; and

               f.      the parties’ respective client representatives.

       6.      To the extent Confidential Information is disclosed to persons described in

subparagraphs 5(c)-(e), only those portions of the Confidential Information that are necessary for

each specific proceeding incident to efforts to collect on the judgment in the Warmbier

Litigation, or that relate to specific assets at issue, shall be disclosed to such persons. All persons

described in subparagraphs 5(a)-(f) above shall be provided with a copy of this Protective Order

and are hereby restricted to using Confidential Information only for purposes directly related to

the satisfaction of the judgment entered in the Warmbier Litigation and for no other litigation or

proceeding and for no business, commercial, competitive, personal or other purpose.

Photocopies of documents containing Confidential Information shall be made only to the extent

necessary to facilitate the permitted use hereunder.

       7.      Confidential Information shall not be disclosed to any person or persons described

under subparagraph 5(a) and (e)–(f) unless and until such person has been shown this Protective

Order and has agreed in writing to be bound by its terms by signing a copy of the attached

Acknowledgment form. A copy of each executed Acknowledgment shall be kept by counsel for

the party on whose behalf disclosure is made pursuant to subparagraph 5(a) and (e)–(f).

       8.      The termination of the Warmbier Litigation or any proceeding incident to efforts

to collect on the judgment entered in the Warmbier Litigation shall not relieve any person or

party provided Confidential Information of his, her or its obligations under this Order.




                                                   3
        Case 1:18-cv-00977-BAH Document 36-3 Filed 05/08/20 Page 5 of 7




       9.      All Confidential Information that is filed with any court, and any pleadings,

motions, exhibits, or other papers filed with the Court, referencing or containing Confidential

Information, shall be filed under seal and kept under seal until further order of the Court.

        10.    Within sixty (60) days of the resolution, by settlement or final judgment, of the

last proceeding incident to efforts to collect on the judgment entered in the Warmbier Litigation,

and the termination of any appeals therefrom, all Confidential Information, and copies thereof,

shall be promptly destroyed, provided that counsel may retain one complete set of any such

materials that were presented in any form to the Court. Any such retained materials shall be

placed in an envelope or envelopes marked “Confidential Information Subject to Protective

Order,” and to which shall be attached a copy of this Order.

        11.    The provisions of this Order restricting the use and disclosure of Confidential

Information shall not apply to documents or other information which were, are, or become

public knowledge not in violation of this Order.

        12.    Entry of this Order does not constitute a determination as to any right, privilege,

or immunity that the Banks may have with respect to the Subpoenas, or any objection(s) the

Banks may have to the Subpoenas. The Banks’ disclosure of information pursuant to this Order

shall not constitute a waiver of any right, privilege, or immunity that they may have with respect

to such information. Nor does it constitute a determination by the Banks as to any legal rights

that any party may have in any proceedings incident to efforts to collect on the judgment in the

Warmbier Litigation.

        13.    To the extent, if any, that this Protective Order is not governed by federal law

(including but not limited to the Federal Rules of Civil Procedure), it shall be governed by, and

construed in accordance with, the laws of the state in which the applicable Bank is located


                                                   4
        Case 1:18-cv-00977-BAH Document 36-3 Filed 05/08/20 Page 6 of 7




(excluding the State’s conflict-of-law rules). Any action or proceeding related in any way to

this Protective Order or the Subpoenas shall be brought in and resolved by the United States

District Court in which the Bank in question is located. The Bank and the Plaintiffs hereby

irrevocably and unconditionally waive trial by jury in any such action or proceeding. As to

JPMorgan and BNY Mellon, any such action or proceeding shall be governed by, and construed

in accordance with, the laws of the State of New York (excluding New York’s conflict of law

rules), and shall be brought in and resolved by the United States District Court for the Southern

District of New York, in which Plaintiffs hereby irrevocably and unconditionally waive the right

to contest personal jurisdiction or venue.

       IT IS SO ORDERED, this __th day of May, 2020.



                                                     ___________________________________
                                                     The Honorable BERYL A. HOWELL
                                                     Chief Judge




                                                 5
        Case 1:18-cv-00977-BAH Document 36-3 Filed 05/08/20 Page 7 of 7



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

                                          )
CYNTHIA WARMBIER, et al.,                 )
                                          )
                  Plaintiffs,             )
                                          )
            v.                            )                 Case No. 1:18-cv-977 (BAH)
                                          )
DEMOCRATIC PEOPLE’S REPUBLIC              )
OF KOREA,                                 )
                                          )
                  Defendant.              )
__________________________________________)

                    ACKNOWLEDGMENT OF PROTECTIVE ORDER

        The undersigned hereby declares under penalty of perjury that he or she has read the
Protective Order entered in the United States District Court for the District of Columbia in the
above-captioned action, understands its terms, and agrees to be bound by each of those terms.
Specifically, and without limitation, the undersigned agrees not to use or disclose any
Confidential Information made available to him or her other than in strict compliance with the
Order. The undersigned acknowledges that his or her duties under the Order shall survive
termination of this case and are permanently binding and that failure to comply with the terms of
the Order may result in the imposition of sanctions by the Court.


_____________________                               __________________________
[Date]                                              [Print Name]


                                                    ____________________________
                                                    [Signature]




                                                6
